Citation Nr: 0425870	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-08 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right carponavicular bone with 
reparative surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from April 1966 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied an evaluation in 
excess of 10 percent for the veteran's service-connected 
residuals of a fracture of the right carponavicular bone with 
reparative surgery (right wrist disability).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.


REMAND

The veteran claims that he is entitled to a disability 
evaluation in excess of 10 percent for his service-connected 
right wrist disability.  Unfortunately, the Board finds that 
additional development is required before it can adjudicate 
this claim.  

The Board notes that the veteran's right wrist disability has 
not been examined by VA since December 2002.  The veteran 
testified at a June 2004 hearing that his right wrist 
disability had worsened since that examination.  In 
particular, the veteran explained that his right thumb was 
painful and had limited motion and that the pain in his wrist 
had worsened.  Therefore, the RO should schedule the veteran 
for a VA compensation examination to determine the nature and 
severity of his service-connected right wrist disability.  
See 38 U.S.C.A. § 5103A (West 2002).  The examiner is 
requested to evaluated all symptomatology associated with the 
veteran's right wrist disability, including findings 
associated with the veteran's thumb and any residual scar 
from surgery performed on the wrist in February 1975.  




Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and severity of his service-
connected right wrist disability.  The 
examination should include neurological 
testing, X-rays and a complete test of 
the range of motion of the right wrist, 
documented in degrees.  The examiner 
should comment on the following: 

(a) Whether there is any ankylosis of the 
right wrist - In particular, whether 
there is favorable ankylosis in 20 degree 
to 30 degree dorsiflexion, unfavorable 
ankylosis in any degree of palmar flexion 
or with ulnar or radial deviation, 
ankylosis in any other position except 
favorable, or extremely unfavorable 
ankylosis equivalent to loss of use of 
hands.

(b) whether the right wrist exhibits 
weakened movement, excess fatigability, 
incoordination, or pain on movement (if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional loss of motion due to these 
symptoms); and whether pain significantly 
limits functional ability during flare-
ups or when the joint is used repeatedly 
over a period of time (this determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups); and

(c) whether the veteran's right wrist 
disability is manifested by complete or 
incomplete paralysis of the median nerve 
and/or other nerve(s); if incomplete 
paralysis is identified, the examiner 
should comment on whether it is mild, 
moderate or severe;

The examiner should also comment on 
whether the veteran has a separate 
disability involving his right thumb as a 
result of his service-connected right 
wrist disability.  If so, the examiner 
should comment on the following: whether 
there is limitation of motion of the 
thumb, with a gap of (a) less than 1 inch 
(2.5 cm) between the thumb pad and the 
fingers, with the thumb attempting to 
oppose the fingers; (b) 1 to 2 inches 
(2.5 to 5.1 cm) between the thumb pad and 
the fingers, with the thumb attempting to 
oppose the fingers; or (c) more than 2 
inches (5.1 cm) between the thumb pad and 
the fingers, with the thumb attempting to 
oppose the fingers.  The examiner should 
also indicate whether there is any 
ankylosis affecting the right thumb, and 
if so, whether it is favorable or 
unfavorable.

Finally, the examiner is requested to 
report clinical findings pertaining to 
the surgical scar located on the 
veteran's right wrist, including the size 
and whether it is superficial and/or 
painful on objective demonstration.  

2.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  

3.  When the development requested has 
been completed, the RO should 
readjudicate the issue on appeal on the 
basis of all the evidence of record, as 
well as all pertinent laws and 
regulations.  In doing so, the RO should 
determine whether the veteran is entitled 
to separate evaluations for his right 
thumb as well as any surgical scars on 
his right wrist.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case.  
Thereafter, the veteran and his 
representative must be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until he 
is notified.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




